DETAILED ACTION
The Action is responsive to Applicant’s Application filed November 12, 2019.
Please note claims 1-20 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed November 12, 2019 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed November 12, 2019 and April 28, 2020 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4, depending on claim 1, contains reference to “the request-transformation” without previous mention of request-transformation in claim 1.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9, depending on claim 1, contains reference to “the request for autonomous-analysis” without previous mention of request-transformation in claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (US Pub. No. 2014/0142922).

Regarding claim 1, Liang teaches a method for use in a low-latency database analysis system, the method comprising:
‘obtaining data expressing a usage intent with respect to the low-latency database analysis system, wherein the data expressing the usage intent includes a current request string expressed in a natural language, a current context associated with the current request string, and a previously generated context associated with a previously generated resolved-request’ as obtaining a query in natural language for a disambiguation system, with low latency, wherein the query is generated to include partial or all attribute constraints (¶0108-111)
‘identifying, from the current request string, a conversational phrase corresponding to a conversational phrase pattern from a defined set of conversational phrase patterns’ as matching phrases to a collection of phrases (¶0055-58)
‘generating a resolved-request based on the identified conversational phrase’ as generating resolved entities from the query phrases (¶0041)
‘including the resolved-request in the current context’ as including the resolved attribute constraints in the search (¶0108-111)
‘obtaining results data responsive to the resolved-request from a distributed in-memory database’ as the search component retrieving all documents with matching terms relevant to the resolved entities and attribute constraints (¶0108, Fig. 2)
‘generating a response including the results data and the current context’ (¶0018; Fig. 2)
‘outputting the response’ (¶0018; Fig. 2)

Regarding claim 2, Liang teaches wherein generating the resolved-request comprising:
‘in response to a determination that the conversational phrase is a data-request phrase, generating the resolved-request based on the data-request phrase, wherein generating the resolved-request omits using the previously generated context’ as a list of suggested entities previously resolved, and eliminating the suggestions based on user selection (¶0018; Fig. 2)

Regarding claim 3, Liang teaches wherein generating the resolved-request comprising:
‘in response to a determination that the conversational phrase is a request-transformation phrase, generating the resolved-request by modifying the previously generated resolved-request based on the request-transformation phrase’ as modifying an initial disambiguation or to complete unresolved entity disambiguation (¶0168)

Regarding claim 4, Liang teaches ‘wherein the request-transformation phrase includes one or more of remove a column from the previously generated context, add a filter, remove a filter on a column, remove all filters, change a filter value, sort on a set of columns, sort columns in an ascending order, sort columns in a descending order, change date bucketing, limit to top N, exclude one or more value, drill down by an attribute, and drill down on a particular filter value by an attribute’ as filtering by selection of a phrase (¶0018; Fig. 2)

Regarding claim 5, Liang teaches wherein generating the resolved-request comprising:
‘in response to a determination that the conversational phrase is a serial-request phrase, generating the resolved-request based on the serial-request phrase such that the resolved-request identifies a result of the previously generated resolved-request as a data-source for the resolved- request’ as multi-pass updating and multiple interactions to update (¶0168-170)

Regarding claim 6, Liang teaches wherein generating the resolved-request comprising:
‘obtaining results data responsive to a previously generated resolved-request from a distributed in-memory database’ as the search component retrieving all documents with matching terms relevant to the resolved entities and attribute constraints (¶0108, Fig. 2, 193)

Regarding claim 7, Liang teaches wherein generating the resolved-request comprising:
‘locally storing, with respect to a relational search unit, the results data’ (¶0022, 95)

Regarding claim 12, Liang teaches a system comprising: 
‘a low-latency database’ as a a disambiguation system, with low latency (¶0108-111)
‘and a processor (¶0195), the processor configured to: 
‘obtain data expressing a usage intent with respect to the low-latency database analysis system, wherein the data expressing the usage intent includes a current request string expressed in a natural language, a current context associated with the current request string, and a previously generated context associated with a previously generated resolved-request’ as obtaining a query in natural language for a disambiguation system, with low latency, wherein the query is generated to include partial or all attribute constraints (¶0108-111)
‘identify, from the current request string, a conversational phrase corresponding to a conversational phrase pattern from a defined set of conversational phrase patterns’ as matching phrases to a collection of phrases (¶0055-58)
‘generate a resolved-request based on the identified conversational phrase’ as generating resolved entities from the query phrases (¶0041)
‘include the resolved-request in the current context’ as including the resolved attribute constraints in the search (¶0108-111)
‘obtain results data responsive to the resolved-request from a distributed in- memory database’ as the search component retrieving all documents with matching terms relevant to the resolved entities and attribute constraints (¶0108, Fig. 2)
‘generate a response including the results data and the current context’ (¶0018; Fig. 2)
‘output the response’ (¶0018; Fig. 2)

Regarding claim 13, Liang teaches wherein the processor further configured to: 
‘in response to a determination that the conversational phrase is a data-request phrase, generate the resolved-request based on the data-request phrase, wherein generating the resolved- request omits using the previously generated context’ as a list of suggested entities previously resolved, and eliminating the suggestions based on user selection (¶0018; Fig. 2)

Regarding claim 14, Liang teaches wherein the processor further configured to: 
‘in response to a determination that the conversational phrase is a request-transformation phrase, generate the resolved-request by modifying the previously generated resolved-request based on the request-transformation phrase’ as modifying an initial disambiguation or to complete unresolved entity disambiguation (¶0168)

Regarding claim 15, Liang teaches wherein the processor further configured to: 
‘in response to a determination that the conversational phrase is a serial-request phrase, generate the resolved-request based on the serial-request phrase such that the resolved-request identifies a result of the previously generated resolved-request as a data-source for the resolved- request’ as multi-pass updating and multiple interactions to update (¶0168-170)

Allowable Subject Matter
Claims 8-11, 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166